Order entered February 15, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01330-CV

               IN THE MATTER AND INTEREST OF MAURICE MURPHY

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-12-04214

                                             ORDER
       Both the clerk’s and reporter’s records in the case are overdue. By postcard dated

November 1, 2012, we notified the Dallas County District Clerk and the court reporter for the

301st Judicial District Court regarding the respective records. We directed the district clerk and

the court reporter to file the records within thirty days. To date, neither the district clerk nor the

court reporter have responded.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within TEN DAYS of the date of this order.

       We ORDER Kim Allen, official court reporter for the 301st Judicial District Court, to

file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s record; or (2)

written verification that no hearings were recorded.

       We DIRECT the Clerk to send copies of this order, by electronic tranmission, to the

following persons:
Gary Fitzsimmons
Dallas County District Clerk

Kim Allen
Official Court Reporter, 301st Judicial District Court



                                             /s/     CAROLYN WRIGHT
                                                     CHIEF JUSTICE